DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ filed response on 9/12/2022 has been received. 
Claims 12-24 are newly added.
Claims 1-24 are pending and under examination. 
On 8/24/2022 a telephone call was made to Mr. Williams regarding the poster B01-2 dated on 3/16/2017-3/18/2017 for the annual meeting of physiology in Germany (See IDS reference, and below prior art rejection).  Examiner suggested that applicants file an affidavit under 37 CFR 1.130 since one of the authors on the poster, i.e. Dr. Dombrowski, is not listed in the patent application.  With this in view, applicant Dr. Endlich has submitted email communications between the host of the annual meeting and Dr. Endlich regarding withdrawal of the abstract submitted to the meeting due to a pending patent application. Dr. Endlich indicated that the published abstract needs to be withdrawn for patent application (on 3/7/2017 email).

Applicant’s arguments have been considered but are not persuasive. 

Although applicant has a bona fide effort to withdraw the abstract from the 3/16-18/2022 annul meeting, nevertheless the abstract was still published and recorded in the annual meeting and dated on 3/16-18/2022 which is earlier than the filing date of the application on 4/26/2017.  37 CFR 1.130 does not exclude human error, i.e. inadvertently publishing the meeting abstract. A declaration can still be filed to show that the invention was directly or indirectly from the inventor or a joint inventor to overcome this prior art. 
6.	The objection of claim 1 is withdrawn because of the amendment. 
7.	The rejection on claims 3-5, 8 -10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor is withdrawn because of amendment. 
8.	The rejection on Claims 1-8, 10-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are maintained and of record.  Note, the newly added claims 12-24 are depending on the main claim. Therefore the scope of enablement rejection is also applied. 

Applicants’ arguments are summarized below. 

Applicant respectfully disagrees with this interpretation and notes that the term "deviation" must be interpreted in the context of the rest of the features of claim 1, which is directed to a "method for diagnosing or pre-diagnosing a disease" and uses a parameter that is known to have a certain level of variability even in control samples. Thus, the broadest reasonable interpretation within the context of claim 1 is that the "deviation" would be outside of the deviation expected for controls. Page 8, lines 21-22, and Table 2 of the application as filed provide control reference mean and standard deviation values for the slit diaphragm density (ISD/A), which are 3.099 pm/pm2 and 0.268 pm/pm2, respectively. The standard deviation 0.268 pm/pm2 is ca. 8.6% of the reported mean of 3.099 pm/pm2. The same standard deviation in percentage can be taken for the slit diaphragm length. Thus, in contrast to the opinion expressed in the Office Action, it is respectfully submitted that a person skilled in the art would not reasonably interpret claim l's term "deviation" as including minute or insubstantial changes, but rather only those that are outside of the control sample deviation (i.e. deviations greater than about 8.6%). 
Of note, although the Office Action refers to the data in Table 1 of the application as filed (see Office Action, page 4), Applicant points out that these data refer to the width of the podocyte foot processes (dFP), not to the slit diaphragm length or density. However, even in this context, it is respectfully submitted that the person skilled in the art would have still interpreted the term "deviation" as being outside of the control deviation, a value that is also reported in Table 1. 
The Office Action further alleges that Applicant's clinical data demonstrate no minimal change. Office Action, pg. 4. However, page 8, Ins. 26-30, of the application as filed describes that it was calculated by how many standard deviations (of the control group) each minimal change disorder (MCD) biopsy was below the mean of the control group in terms of slit diaphragm density (ISD/A).  Overall, the MCD biopsies were at least 2.045 (control) standard deviations below the mean of the control group. The control group had a standard deviation of 0.268 pm/pm2 and a mean of 3.099 pm/pm2 for the ISD/A parameter. Thus, there was a minimum decrease of 2.045*0.268 pm/pm2 = 0.548 pm/pm2, which is an 18% minimum reduction compared to the control group (0.548/3.099* 100 = 17.685%). While this was reported for the slit diaphragm density rather than the length, it can be analogously applied to the slit diaphragm length. Thus, in contrast to the Office Action's allegation, Applicant's clinical data do, in fact, report a minimal change, in particular for MCD patients. 
In summary, it is respectfully submitted that a person skilled in the art must reasonably interpret the term "deviation" in the context of the whole of claim 1 and the specification and would understand that "deviation" means a deviation outside of the level of normal deviation. If left in doubt, the application as filed provides numerical references for both the normal deviation and for the minimal deviation seen in the MCD patients tested. Under the given circumstances, Applicant submits that the term "deviation" is already enabled under its broadest reasonable interpretation in the context of the claims as currently drafted. 

Applicant’s arguments have been considered but are not persuasive. 

First, the term “deviation” here does not mean standard deviation which is a value reflecting some accuracy of statistic analysis. The deviation here is the result of the measuring length, area on the slit diaphragm tissue or width of podocyte foot processes. With this in view, the deviation of the result could be increase or decrease so long it “deviates” from that of the normal control (emphasis added). Such deviation is NOT what the spec discloses because claim 7 and claim 8 clearly indicate a decrease (not increase) of the length of slit diaphragm and an increase (not decrease) of the width of podocyte foot processes are indicative of the kidney disease.  The scope is clearly set at increase width for podocyte foot processes and decrease length of slit diaphragm, NOT both. 

Second, as to the minimal change of the data in relation to the deviation, applicants have submitted clinical data and admit the changes are NOT insignificant or insubstantial (e.g. 18% reduction).  Examiner acknowledges that one ordinary skill in the art, when reviewing the clinical experiments, would not consider a minute or insignificant change constitutes deviation. 

Nevertheless it is suggested to incorporate language from claim 7 (first part, since no indication of increase or decrease for Isd/A) and claim 9 for clarification because a diagnosis needs to have a clear signal, i.e. increase or decrease rather than merely “deviation”, for sound judgement.  

9.	The rejection on Claim(s) 1-5, 7-11 or alternatively 1-2, 4-5, 7-11 under 35 U.S.C. 103(a) as being unpatentable over Oliver is withdrawn because Oliver does not teach or fairly suggests using super resolution light microscopy for measuring either the length of the slit diaphragm or width of the podocyte foot processes. Oliver uses electron microscopy. The slit diaphragm length, as visualized as such by super resolution light microscopy, has no direct analogue in electron microscopy because the thin sections required for electron microscopy cannot capture an en face view of a curved surface large enough to actually see the edges of enlarged foot processes. Instead, electron microscopy measures the number of slit diaphragms visualized in the micrograph. As such, any reference to the length of the slit diaphragm in Oliver refers to the number of slit diaphragms visualized and is neither the same nor even analogous to the parameter used in the claims.   Accordingly, dependent claim 3 under Oliver in view of Chiang is withdrawn. Moreover, dependent claim 6 under Oliver in view of Pullman is withdrawn. 

10.	The rejection on claims 1-11 under 35 USC 101 (judicial exception) is withdrawn because using super resolution microscopy is not a common and routine practice in the field for measuring the length of the slit diaphragm and/or the width of the podocyte foot process. The conventional technique in this area is the use of electron microscopy which cannot capture a curved surface large enough to visualize the edges of the podocyte foot processes and to measure the length of the slit diaphragm. It is an improvement significantly more than the mere law of nature. 

11.	In view of the Siegerist Abstract, a new ground of rejection is set forth below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-12 and 17-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegerist (Poster #117 2017 3/16-3/18/2017 Annual Meeting of Physiology, Germany).

Siegerist teaches using super resolution light microscopy to study the disease associated with podocyte foot process effacement in a subject.  Siegerist collected kidney samples from human patients of minimal change glomerulonephritis (MCG) and analyzing with structured illumination microscopy (SIM, a kind of super resolution microscopy)(read on claim 6). The results show that the MCG patients have a decreased length of slit diaphragm and an increase width of podocyte foot processes compared to that of control (See Abstract). The reduced length or increased width is a deviation.  As to the specific area A where the glomeruli are visible with a plane with on podocyte foot process, the photo shows such result by fluorescent staining on a diaphragm related nephrin (See Abstract photo). 

With regard to claims 3-4, 12, 17-18, nephrin protein is measured (See above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Siegerist.

With regard to claim 2, the slit diaphragm density, i.e. as defined by length/area, would have been prima facie obvious to one ordinary skill in the art. It is because Siegerist has taught measuring the length of the slit diaphragm and width of podocyte foot processes in an area in the renal tissue from MCG patients. Now one area parameter is added and become a ratio, i.e. length/area. Given this mathematical manipulation, the similar results would still have been expected to one ordinary skill in the art.  For instance, suppose the lengths of the slit diaphragm in both patient and control are 10 µm vs 60 µm in the same area of 600 µm2. The density (length/area) of both patient and control would be 10/600 vs. 60/600. The result would be similar lower in patient 1/60 vs 1/10 in control.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adopt similar alternative, such as length Isd over a specific area A (Isd/A) with reasonable expectation of success. The measuring length of slit diaphragm by Siegerist has been in a specific area. Normalizing the data by a specific area, i.e. Isd/area, would have been with routine practice in the field.  It is like normalizing clinical data with creatine in the urine sample.

6.	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Siegerist as applied to claims 1-12 and 17-24 above, and further in view of Chiang (US 20050222027).


Siegerist reference has been discussed above. Siegerist also uses fluorescent staining in detecting nephrin. However, Siegerist does not explicitly disclose what fluorescent dye was used for detection of nephrin. 

Nevertheless, using fluorescent dyes, such as Cy3, Cy3.5, Cy5, Cy5.5 are common in the field for fluorescent labeling. 
For instance, Chiang teaches a variety of fluorescent labeling dyes, including FITC, Cy3, Cy3.5, Cy5, Cy5.5 and the spectrum covers 400-800 nm (See section 0283).

Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to use fluorescent label dye in immunochemistry, and there were a number of methodologies available to do so as disclosed by Chiang.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful, e.g. Cy3, Cy3.5, Cy5, Cy5.5. Furthermore, it would have been prima facie obvious to one ordinary skill in the field to switch alternative fluorescent to optimize the detection sensitivity with reasonable expectation of success. 

					Conclusion 
7.	No claim is allowed. 

8.	Applicant’s submission of an information disclosure statement under  37 CFR 1.97(c)
with the fee set forth in 37 CFR 1.17(p) on 6/14/2022 prompted the new ground(s) of
rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE
FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy
as set forth in 37  CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action.  In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the
shortened statutory period will expire on the date the advisory action is mailed, and any
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the
advisory action.  In no event, however,  will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641